Affirmed as Modified and Opinion filed March 4, 2014.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-12-01015-CV
                             NO. 14-12-01044-CV

 CHARLES KENNEBREW, SR. AND ELITE PROTECTIVE SERVICES,
              LLC, Appellants/Cross-Appellees

                                       V.

              MICHAEL R. HARRIS, Appellee/Cross-Appellant

                   On Appeal from the 125th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-09593

                                OPINION


      In this appeal, we consider the claims of a withdrawing member of a limited-
liability company against the company and its remaining member.               The
withdrawing member sued for the value of his membership interest and to recover
funds he advanced on the company’s behalf. After a nonjury trial, the trial court
rescinded the parties’ written agreement and ordered the withdrawing member’s
capital contribution returned, but determined that the failure to repay the funds
advanced to the company breached an oral loan agreement. All of the parties have
appealed.

      We conclude that the trial court erred in (a) finding that the parties had an
oral agreement, (b) rescinding and failing to enforce the parties’ written agreement,
and (c) holding the company’s remaining member jointly and severally liable for
the judgment. We accordingly modify the judgment to hold the company solely
liable to the withdrawing member for the value of his membership interest,
repayment of funds he advanced for the company’s benefit, attorney’s fees, costs,
and post-judgment interest. We affirm the judgment as modified.

                     I. FACTUAL AND PROCEDURAL HISTORY

      When Charles Kennebrew Sr. founded private security company Elite
Protective Services, LLC, he signed a Company Agreement showing him to be the
sole manager and member.        In March 2009, Kennebrew and Michael Harris
executed a Management Agreement under which Harris obtained a forty-percent
interest in the company in exchange for his promise to make an initial capital
contribution of $10,000.00. The parties further agreed that Kennebrew would be
Elite’s president and chief executive manager, and Harris would be the company’s
chief executive of sales.

      The business relationship lasted less than a year. Among other things,
Harris was dissatisfied with Kennebrew’s financial reporting. As the company’s
manager, Kennebrew was required to provide Harris with monthly accounting
reports reflecting Elite’s income and expenses, but he failed to do so. Elite also
failed to reimburse Harris for payments he made on Elite’s behalf. Under the
terms of the Management Agreement, any money that a member loaned to the
company or advanced on its behalf was not to be treated as a capital contribution,
                                         2
but was a debt of the company. Harris loaned Elite money to meet its payroll
obligations and paid for goods and services for Elite’s use, and although Elite
repaid Harris for the money that he loaned to the company directly, it did not repay
him for all of the amounts that he expended on Elite’s behalf.

      Kennebrew also was unhappy with the relationship.          He maintains that
Harris was required to become licensed or registered under the Private Security
Act. When they entered the Management Agreement, Kennebrew knew that Harris
had no such license or registration and did not intend to immediately apply for it,
but Kennebrew asserts that Harris verbally agreed to apply at a later time. It is
undisputed, however, that Harris never did so.

      In January 2010, Harris notified Kennebrew in writing of his intent to
withdraw from the company, and Elite acknowledged its acceptance of Harris’s
withdrawal a few days later.     Less than two weeks after his withdrawal was
accepted, Harris sued Kennebrew and Elite. In his live pleading at the time of trial,
Harris asserted a claim for breach of the statutory duty to pay a withdrawing
member of a limited-liability company the fair value of his membership interest.
See TEX. BUS. ORGS. CODE ANN. § 101.205 (West 2012). He also asserted claims
of shareholder oppression and breach of contract. In the alternative to his contract
claims, Harris sought to recover under theories of quantum meruit or unjust
enrichment. Kennebrew and Elite pleaded the affirmative defense of failure of
conditions precedent; Kennebrew additionally asserted that he was not liable in the
capacity in which he was sued. Kennebrew and Elite asserted counterclaims for
negligent misrepresentation and breach of contract, and asked the trial court to
declare that the Management Agreement is unenforceable.

      By the agreement of the parties, a court-appointed accountant reviewed
Elite’s records and determined the value of Elite’s assets, liabilities, and member

                                         3
equity. The accountant also determined the amount of each member’s contributed
capital, the additional amounts that Harris expended on the company, and the
amount that had been repaid. According to the accountant, Harris put $45,396.00
into the company, and had been repaid $23,100.00, so that the total of Harris’s
loans and capital contributions was $22,296.00. The accountant further determined
that of this amount, $10,000.00 was a capital contribution; thus, if the Management
Agreement’s loan provisions are applied to the accountant’s calculations, the
remaining $12,296.00 would be considered loans to Harris. Finally, the accountant
found that the total of the members’ equity (determined by subtracting the
company’s total liabilities from its total assets) was $112,122.00.         Harris’s
evidence at trial differed from the accountant’s in only one respect: he produced
evidence that he had been repaid only $16,100.00, leaving an outstanding loan
balance of $19,295.95—an amount that is $7,000.00 less than the outstanding loan
amount using the accountant’s figures. Kennebrew’s only controverting evidence
about these amounts was his testimony that a $7,000.00 cashier’s check from
Harris was returned for insufficient funds.

      After a one-day nonjury trial, the trial court announced judgment rescinding
the written Management Agreement, concluding that there was an oral loan
agreement between the parties, and holding Kennebrew and Elite jointly and
severally liable to Harris for $29,295.95 in damages and $50,023.00 in attorney’s
fees, together with costs and post-judgment interest. The trial court held that
Kennebrew and Elite were not entitled to recover on their counterclaims.

      As requested by Kennebrew and Elite, the trial court issued findings of fact
and conclusions of law; none of the parties requested additional findings. The trial
court’s factual findings show that it resolved the conflicting testimony about the
amounts that Harris had paid or received, and found that, as Harris testified, he had

                                          4
not been repaid for $19,295.29 that he expended on Elite’s behalf. The trial court
found that Kennebrew and Elite’s failure to repay this amount breached an oral
loan agreement; thus, the trial court awarded Harris this sum for the breach. The
trial court also found that when Harris withdrew from Elite, his forty-percent
interest in the company had a value of $44,849.00.           Because the trial court
rescinded the Management Agreement, it did not include this amount in the
damage award, but instead ordered Harris’s original $10,000.00 capital
contribution returned.

       Both sides appealed.

                                  II. ISSUES PRESENTED

       In their first issue, Kennebrew and Elite contend that the trial court erred in
ruling that an oral agreement existed between the parties. They argue in their
second issue that the trial court erred in awarding Harris attorney’s fees because
after the Management Agreement was rescinded, there was no written contract to
support the award. In their third issue, they argue that the evidence is legally and
factually insufficient to support the imposition of liability against Kennebrew in his
individual capacity. In his cross-appeal, Harris contends that the trial court erred in
rescinding the Management Agreement and in failing to award him the undisputed
value of his interest in Elite.

                              III. STANDARD OF REVIEW

       In an appeal from the judgment rendered after a non-jury trial, we review the
trial court’s findings using the same standards of review that apply to a jury’s
verdict. MBM Fin. Corp. v. Woodlands Operating Co., L.P., 292 S.W.3d 660, 663
n.3 (Tex. 2009) (citing Catalina v. Blasdel, 881 S.W.2d 295, 297 (Tex. 1994)). To
analyze the legal sufficiency of the evidence supporting a finding, we review the


                                           5
record in the light most favorable to the factual findings, crediting favorable
evidence if a reasonable factfinder could and disregarding contrary evidence unless
a reasonable factfinder could not. See City of Keller v. Wilson, 168 S.W.3d 802,
827 (Tex. 2005). Evidence is legally sufficient if it “rises to a level that would
enable reasonable and fair-minded people to differ in their conclusions.” Ford
Motor Co. v. Ridgway, 135 S.W.3d 598, 601 (Tex. 2004). We will conclude that
the evidence is legally insufficient to support the finding only if (a) there is a
complete absence of evidence of a vital fact, (b) the court is barred by rules of law
or evidence from giving weight to the only evidence offered to prove a vital fact,
(c) the evidence offered to prove a vital fact is no more than a mere scintilla, or
(d) the evidence conclusively establishes the opposite of the vital fact. City of
Keller, 168 S.W.3d at 810. On the other hand, a factfinder “may not simply
speculate that a particular inference arises from the evidence.” Serv. Corp. Int’l v.
Guerra, 348 S.W.3d 221, 228 (Tex. 2011). If the evidence does no more than give
rise to “mere surmise or suspicion,” then it is legally insufficient. Id.

      We review a trial court’s conclusions of law de novo to determine if the trial
court drew the correct legal conclusions from the facts. BMC Software Belg., N.V.
v. Marchand, 83 S.W.3d 789, 794 (Tex. 2002).

                                    IV. ANALYSIS

A.    The evidence is legally insufficient to support the trial court’s finding
      that there was an oral loan agreement between the parties.
      In their first issue, Kennebrew and Elite argue that “it was clear from the
agreement and the facts in this case that the parties’ intent [concerning Harris’s
loans to Elite] was based solely under the language of the written agreement” and
that Harris “failed to show that there was an agreement outside that which was
prescribed under the written agreement.” We agree.


                                           6
      We have found no evidence in the record that there was an oral loan
agreement between the parties.       Harris instead testified at trial that specific
provisions in the written Management Agreement authorized him to loan money to
Elite or to advance funds on its behalf, and to be reimbursed for doing so. In his
response to this issue on appeal, Harris continues to rely on specific provisions of
the written Management Agreement and the Company Agreement as support for
his breach-of-contract claim, and does not contend there is any evidence
supporting the trial court’s finding that there was an oral loan agreement between
the parties. We therefore sustain this issue.

      Our conclusion that there is no oral loan agreement does not resolve the
question of whether Harris is entitled to recover the $19,295.29 that the trial court
found was owed to Harris as repayment for funds he expended on goods and
services used by Elite. Harris testified at trial and argues on appeal that the written
Management Agreement authorized him to advance these funds and requires that
the money be repaid. In Harris’s cross-appeal, he further contends that the trial
court erred in rescinding the Management Agreement rather than enforcing it. We
therefore address the matters raised in Harris’s cross-appeal before reaching
Kennebrew and Elite’s remaining issues.

B.    The trial court erred in rescinding the Management Agreement.
      Harris contends that the trial court erred in rescinding rather than enforcing
the Management Agreement because (1) rescission was not mentioned in
Kennebrew and Elite’s live pleading, but instead was first raised in closing
argument over Harris’s objection; (2) Kennebrew and Elite are not entitled to any
relief because they did not prevail in their counterclaims; and (3) Kennebrew and
Elite did not prove that they met the preconditions for rescission. We need not
address Harris’s first argument, because even if a request for rescission were

                                          7
adequately raised in the pleadings, we conclude that, as a matter of law,
Kennebrew and Elite would not be entitled to such relief because they did not
prevail on a counterclaim, and there is no evidence that they satisfied all of the
conditions for rescission.

       1.      Elite did not prevail on any of its counterclaims.1
       As the Texas Supreme Court has explained, “[r]escission is merely the
‘common, shorthand name’ for the composite remedy of rescission and
restitution.” Cruz v. Andrews Restoration, Inc., 364 S.W.3d 817, 825 (Tex. 2012)
(quoting RESTATEMENT (THIRD)            OF   RESTITUTION     AND    UNJUST ENRICHMENT § 54
cmt. a (2011)). It is “generally used as a substitute for monetary damages when
such damages would not be adequate.” City of The Colony v. N. Tex. Mun. Water
Dist., 272 S.W.3d 699, 732 (Tex. App.—Fort Worth 2008, pet. dism’d). “A party
seeking rescission and restitution must first establish a substantive right to
avoidance of the transaction in question.” RESTATEMENT (THIRD) OF RESTITUTION
AND UNJUST ENRICHMENT           § 54 cmt. a.

       Because rescission is a remedy, it is available only if the other party to the
contract has committed some wrong. See Nelson v. Regions Mortg., Inc., 170
S.W.3d 858, 863 (Tex. App.—Dallas 2005, no pet.) (“Rescission is an equitable
remedy that is available in some circumstances to a claimant that has been injured
by such violations as breach of contract or fraud.”) (emphasis added); BLACK’S
LAW DICTIONARY 1294 (6th ed. 1990) (defining “remedy” as “[t]he rights given to
a party by law or by contract which that party may exercise upon a default by the

       1
         Although the trial court drew no distinctions between the rights and obligations of
Kennebrew and Elite and they present all of their arguments jointly, Harris’s contractual
obligations were to the company, not to Kennebrew. As can be seen from our discussion of joint
and several liability, infra, the reverse is also true: the contractual obligations on which Harris’s
recovery is based are Elite’s obligations, not Kennebrew’s. To prevent confusion, we speak of
Kennebrew and Elite’s claims concerning the contract as if they were asserted solely by Elite.

                                                 8
other contracting party, or upon the commission of a wrong (a tort) by another
party”) (emphasis added).       Thus, for rescission to be appropriate, the party
requesting it must first prevail on a claim for which rescission is an available
remedy.

      Here, Elite maintains that it is entitled to rescission as a remedy for Harris’s
breach of contract, but the trial court is required to render judgment in accordance
with its findings, all of which favored Harris. See TEX. R. CIV. P. 299 (“When
findings of fact are filed by the trial court they shall form the basis of the judgment
upon all grounds of recovery and of defense embraced therein.”); TEX. R. CIV. P.
300 (“Where . . . the conclusions of fact found by the judge are separately stated
the court shall render judgment thereon unless set aside or a new trial is
granted . . . .”). The trial court’s findings of fact establish that Elite did not prevail
on its contract claim or on any other cause of action. Although the trial court
stated in a conclusion of law that “[t]he Agreement should be rescinded,” that
conclusion is unsupported by any express factual findings in Elite’s favor. And
because there are no findings in Elite’s favor on any element of its causes of
action, we cannot simply presume that the trial court made the omitted findings of
fact in manner that supports Elite’s request for rescission. Cf. TEX. R. CIV. P. 299
(providing that if the trial court makes favorable findings on “one or more
elements” of a claim or defense and omits other elements, we will presume that the
trial court made the omitted findings in support of the judgment); Leonard v.
Eskew, 731 S.W.2d 124, 132 (Tex. App.—Austin 1987, writ ref’d n.r.e.)
(presuming that the trial court found the omitted elements of the claim on which
the appellees’ request for rescission was based because rescission was expressly
mentioned in the judgment and the trial court’s factual findings “establish[ed] at
least the one essential element” of the cause of action) (emphasis in original).


                                            9
      2.     Elite also offered no evidence that it treated the contract as
             rescinded.
      Even if we could imply that Elite prevailed on its breach-of-contract
counterclaim, Elite failed to establish that it satisfied all of the preconditions for
rescission. Under the common law, one who seeks to rescind a contract must give
timely notice to the other party that the contract is being rescinded and must “either
return or offer to return the property he has received and the value of any benefit
he may have derived from its possession.” Cruz, 364 S.W.3d at 824; see also
Carrow v. Bayliner Marine Corp., 781 S.W.2d 691, 696 (Tex. App.—Austin 1989,
no writ) (explaining that one who continues to use the other party’s property after
learning of the grounds for rescission loses any right to that remedy); David
McDavid Pontiac, Inc. v. Nix, 681 S.W.2d 831, 836 (Tex. App.—Dallas 1984, writ
ref’d n.r.e.) (holding that the appellee was not entitled to rescission because he
failed to meet his burden to show that he offered to tender the value of the benefits
received from using the appellant’s property).        The uncontroverted evidence
establishes that Elite (a) never notified Harris that the contract was being
rescinded, (b) neither returned nor offered to return Harris’s capital contribution
and the money that he loaned to the company, and (c) never offered to pay Harris
interest representing the value of the benefit derived from the use of Harris’s
money.

      For this additional reason, the evidence is legally insufficient to support the
equitable remedy of rescission.

C.    The Management Agreement is enforceable.

      Elite argues that rescission nevertheless is appropriate because the written
contract is unenforceable, and rescission would return the parties to the status quo

                                         10
before they entered the agreement. The determination of whether an agreement is
legally enforceable is a question of law. Advantage Physical Therapy, Inc. v.
Cruse, 165 S.W.3d 21, 24 (Tex. App.—Houston [14th Dist.] 2005, no pet.). We
review questions of law de novo. Heckman v. Williamson County, 369 S.W.3d
137, 150 (Tex. 2012).

      According to Elite, the Management Agreement never became effective
because Harris failed to comply with the provision that “[e]ach manage [sic]
member hereby agrees to execute all such agreements, certificates, tax statements,
tax returns and other documents as may be required by law to effectuate the
provisions contained herein.” Elite contends that Harris was required to register
with the Texas Department of Public Safety-Private Security Bureau as provided in
section 1702.221 of the Private Security Act.        See TEX. OCC. CODE ANN.
§ 1702.221 (West 2012). Harris did not register as described in the Act because he
maintains that its provisions do not apply to him.

      We need not decide whether Harris’s membership in Elite and his work on
Elite’s behalf made him subject to the Private Security Act, because even if he
were required to register, his failure to do so did not render the Management
Agreement unenforceable. “[A] contract in contravention of a regulatory statute is
not void and unenforceable if the expressly stated consequences of violating the
statute are apparently ample to [e]nsure its observance.” New Bos. Gen. Hosp.,
Inc. v. Tex. Workforce Comm’n, 47 S.W.3d 34, 40 (Tex. App.—Texarkana 2001,
no pet.) (op. on reh’g); accord, Chubb Lloyds Ins. Co. of Tex. v. Andrew’s
Restoration, Inc., 323 S.W.3d 564, 577–78 (Tex. App.—Dallas 2010), aff’d in
part, rev’d in part on other grounds sub nom. Cruz v. Andrews Restoration, Inc.,
364 S.W.3d 817 (Tex. 2012). “If the legislature has expressly provided that other
consequences may arise from violation of the statute, a reviewing court should

                                         11
reasonably infer that those consequences were adjudged to be adequate to secure
the statute’s observance, and that only those remedies should be applied.” Int’l
Risk Control, LLC v. Seascape Owners Ass’n, Inc., 395 S.W.3d 821, 824 (Tex.
App.—Houston [14th Dist.] 2013, pet. denied) (sub. op.) (citing Am. Nat’l Ins. Co.
v. Tabor, 111 Tex. 155, 160, 230 S.W. 397, 399 (1921)).

      Elite does not contend that the legislature expressly provided that a contract
with a person who failed to register as required under the Private Security Act is
void or unenforceable. And in fact, the legislature has provided other means of
encouraging compliance with the registration statute. Under Section 1702.386 of
the Texas Occupations Code, it is a misdemeanor to “contract[] with or employ[] a
person who is required to hold a license, registration, endorsement, or commission
under [the Private Security Act] knowing that the person does not hold the required
license, registration, endorsement, or commission . . . .” TEX. OCC. CODE ANN.
§ 1702.386 (West 2012). Moreover, both the unlicensed person and the party who
knowingly contracts with him may be assessed a $10,000 civil penalty.              Id.
§ 1702.381.    We may reasonably infer that the legislature considered these
criminal and civil penalties sufficient to deter violation of the registration
requirement. See Ross Amigos Oil Co. v. State, 134 Tex. 626, 630–31, 138 S.W.2d
798, 800 (1940) (holding that the contracts of a company that failed to pay a
required franchise tax were not void, and explaining that rather than declaring such
contracts void, the legislature instead imposed heavy penalties for a company’s
failure to pay); Am. Nat’l Ins. Co., 111 Tex. at 160–61, 230 S.W. at 399 (holding
that a life-insurance contract issued in violation of a non-discrimination statute was
not void even though the statutory violation was a misdemeanor); Int’l Risk
Control, LLC, 395 S.W.3d at 824–25 (holding that a contract entered in violation
of a regulation was not unenforceable even though the violation could be punished


                                         12
with a monetary penalty and suspension or revocation of an agent’s license). We
accordingly conclude that even if Harris were required to register in accordance
with the Private Security Act and failed to do so, the Management Agreement
remained enforceable.

D.    Harris was entitled to the value of his share of the company rather than
      simply the return of his capital contribution.
      Harris argues that even though the trial court erred in rescinding the
Management Agreement (and thus, in ordering the return of his capital
contribution), the trial court’s remaining findings of fact establish his entitlement
to a different damage award: recovery of the value of his share of the company as
provided by the Management Agreement. We agree. See Blair v. Fletcher, 849
S.W.2d 344, 345 (Tex. 1993) (per curiam) (“[W]hen error is preserved and
jurisdiction is proper, a court of appeals must render a decision on the merits.”); In
re Estate of Tyner, 292 S.W.3d 179, 183 (Tex. App.—Tyler 2009, no pet.) (noting
that an appellate court is authorized to modify an incorrect judgment when the
necessary information is available for it to do so (citing TEX. R. APP. P. 43.2(b)));
City of Laredo v. R. Vela Exxon, Inc., 966 S.W.2d 673, 678 (Tex. App.—San
Antonio 1998, pet. denied) (explaining that where a conflict exists between a trial
court’s judgment and its subsequently issued findings of fact and conclusions of
law, the findings of fact control).

      By statute, a member who validly exercises a contractual right of withdrawal
“is entitled to receive, within a reasonable time after the date of withdrawal, the
fair value of the member’s interest in the company as determined as of the date of
withdrawal.” TEX. BUS. ORGS. CODE ANN. § 101.205. Here, both the original
Company Agreement and the later Management Agreement expressly permit




                                         13
members to withdraw.2 The trial court found that Harris notified Kennebrew and
Elite of his desire to withdraw on January 21, 2010, and Elite acknowledged
acceptance of Harris’s withdrawal on February 1, 2010.                The parties do not
challenge these findings, which show that Harris validly exercised his contractual
right to withdraw.

       The parties were unable to agree on the amount that Harris was owed, and
Harris sued for repayment of his loans to the company, together with the value of
his membership interest under section 101.205. The trial court found that on the
date of his withdrawal from Elite, Harris’s forty-percent interest had a value of
$44,849.00. This finding is supported by legally and factually sufficient evidence
in the form of the court-appointed accountant’s report itemizing Elite’s assets and
liabilities, and calculating the total members’ equity as the difference between
those two figures. It also is supported by the Management Agreement, under
which Harris has a forty-percent interest in the total members’ equity. The value
of Harris’s interest as found by the trial court is equal to forty percent of the total
members’ equity as reported by the court-appointed accountant (with both figures
rounded to the nearest dollar).

       Elite does not dispute that if the Management Agreement is enforced, then
Harris must be treated as a forty-percent owner. It also does not contend that
subtracting the company’s liabilities from its assets is an inappropriate means of
determining the value of the members’ equity in the company. Elite nevertheless
asserts that Harris is not entitled to forty percent of the entirety of the members’

       2
          A member of a limited liability company may withdraw only if permitted to do so by
contract. Compare TEX. BUS. ORGS. CODE ANN. § 101.107 (West 2012) (“A member of a
limited liability company may not withdraw or be expelled from the company.”) with id.
§ 101.205 (“A member of a limited liability company who validly exercises the member’s right
to withdraw from the company granted under the company agreement is entitled to receive . . .
the fair value of the member’s interest in the company . . . .”) (emphasis added).

                                             14
equity. Elite bases this argument on a provision in the Management Agreement
that “[n]o Member is entitled to the return of any part of its Capital Contributions
or to be paid interest in respect of either its Capital Account or its Capital
Contributions.” Elite reasons that $25,000.00, a figure representing the sum of
Kennebrew and Harris’s capital contributions, should be subtracted from the total
members’ equity before calculating the value of Harris’s share—but not before
calculating the value of Kennebrew’s share. Elite’s argument conflates different
concepts: a distribution to a withdrawing member of the value of his interest is not
the same as a return of capital.       There is no testimony in the record supporting
Elite’s argument, which contradicts both the trial court’s finding and the statute.

       We accordingly agree with Harris that he is entitled to recover the value of
his membership interest as found by the trial court.

E.     Harris also is entitled to repayment of money he expended on goods and
       services he expended for Elite’s use.
       The trial court additionally found that Harris had not been repaid for the
$19,295.29 he expended on supplies and materials for Elite at Kennebrew’s
request.3 Although the trial court erroneously found that the failure to repay this
amount breached an oral loan agreement, the same result obtains under the written
Management Agreement. The terms of that written agreement relevant to these
funds are as follows:

       2.5 Loans by Members. If the Company does not have sufficient
       cash to pay its obligations, any member that may agree to do so with
       the Managers’ consent may advance all or part of the needed funds to
       or on behalf of the Company.

       3
         In their opening brief, Kennebrew and Elite failed to challenge the finding concerning
the amount of unrepaid indebtedness. We therefore must give effect to this finding. See Energy
Maint. Servs. Group I, LLC v. Sandt, 401 S.W.3d 204, 221 (Tex. App.—Houston [14th Dist.]
2012, pet. denied).

                                              15
                                              ....
       5.3 Loans. . . . If any member shall make any loan to the company or
       advance money on its behalf, the amount of any such loan or advance
       shall not be treated as a capital contribution but shall be a debt due
       from the company. . . .
Under these provisions, Harris is entitled to recover the $19,295.29 that the trial
court found he expended on Elite’s behalf and at Kennebrew’s request.4

       We sustain the issue presented in Harris’s cross-appeal.                    Because we
conclude that the written Management Agreement must be enforced, we do not
reach Kennebrew and Elite’s second issue.

F.     The trial court erred in holding Kennebrew jointly and severally liable
       with Elite.
       In his sole remaining issue, Kennebrew argues that there is legally and
factually insufficient evidence to support the trial court’s ruling holding him jointly
and severally liable with Elite. We agree that there is legally insufficient evidence
to support the imposition of personal liability.

       Elite is a limited-liability company, and by statute, a member or manager of
such a company is not liable for any of the company’s debts, obligations, or
judgments unless “the company agreement specifically provides otherwise.” TEX.
BUS. ORGS. CODE ANN. § 101.114 (West 2012). Here, however, the Company
Agreement specifically provides that “[n]o Member or Manager shall be liable for
the debts, obligations or liabilities of the Company, including a judgment[,]
decree[,] or order of a court.” The Management Agreement contains a similar
provision.

       4
          Kennebrew and Elite assert that the court-appointed accountant determined that these
funds constituted a capital contribution rather than a loan, but the record does not support this.
The accountant stated that in allocating Harris’s funds between his capital contribution and his
loans to the company, the accountant relied on the terms of the Management Agreement, and as
per the terms of that agreement, he allocated just $10,000.00 as Harris’s capital contribution.

                                               16
       Each of the monetary awards to which Harris is entitled addresses a liability
that is properly owed only by Elite.               First, he is entitled to $19,295.29 as
reimbursement for funds advanced to or for Elite. Harris asserted, both at trial and
on appeal, that in advancing funds to Elite or paying for goods and services on its
behalf, he relied on section 5.3 of the Management Agreement. Under the terms of
that provision, such advanced funds “shall be a debt due from the company.”
There is no evidence that Kennebrew assumed personal liability for that debt.
Second, as a withdrawing member, Harris is entitled to the value of his
membership interest in Elite, which the trial court found to be $44,489.00. Under
the terms of the written contract, Harris was permitted to withdraw as a member,
and as a result of exercising this contractual right, Harris was entitled to a
distribution of the value of his share of the total members’ equity in the company.
This, too, is an obligation owed by the company rather than an obligation owed by
Kennebrew.5 Third, the trial court found that Harris is entitled to attorney’s fees of
$50,023.00. Harris pleaded for attorney’s fees pursuant to Texas Civil Practice and
Remedies Code section 38.001, which authorizes a party to recover reasonable and
necessary attorney’s fees “in addition to the amount of a valid claim and costs, if
the claim is for . . . an oral or written contract.” TEX. CIV. PRAC. & REM. CODE
ANN. § 38.001(8) (West 2008).6 To recover attorney’s fees under this statute, a
party must prevail on a breach-of-contract claim and recover damages. MBM Fin.
Corp., 292 S.W.3d at 666.            Because Harris is entitled to breach-of-contract
damages only from Elite, the statute provides no basis on which to hold
Kennebrew jointly and severally liable for attorney’s fees.


       5
         There is no evidence that Kennebrew agreed to buy Harris’s interest, nor do the parties
argue otherwise.
       6
         Although a provision in the Management Agreement also permits recovery of attorney’s
fees, Harris did not rely on that contractual provision at trial or on appeal.

                                              17
      Harris responds that the trial court properly held Kennebrew jointly and
severally liable with Elite because Kennebrew refused him access to Elite’s books
as required by the Management Agreement, thereby breaching the Management
Agreement and committing shareholder oppression.          The trial court, however,
failed to find that this conduct caused Harris any damages. Thus, the trial court
erred in holding Kennebrew jointly and severally liable with Elite for the
company’s debts, obligations, or liabilities. We accordingly sustain this issue.

                                 V. CONCLUSION

      We conclude that that there is no evidence of an oral loan agreement, but
that Elite’s failure to reimburse Harris for goods and services he purchased for
Elite’s benefit breached the written Management Agreement. We further conclude
that the trial court erred in rescinding that written agreement rather than enforcing
it, and thus, in awarding Harris an amount equal to the return of his capital
contribution rather than awarding him an amount equal to the value of his share of
the equity in the company. Finally, we conclude that the trial court erred in
holding Kennebrew jointly and severally liable with Elite.

      In accordance with the Management Agreement, with Texas Business
Organizations Code section 101.205, and with the trial court’s factual findings that
are supported by the record, we modify the judgment to

a.    increase the actual damages awarded to Harris from $29,295.29 to
      $64,144.19; and

b.    delete the portions of the judgment holding Kennebrew jointly and severally
      liable with Elite.

Thus, in the judgment as modified, Elite is solely liable to Harris for $64,144.19 in
actual damages and $50,023.00 in attorney’s fees, together with costs and post-

                                         18
judgment interest.




                                     /s/    Tracy Christopher
                                            Justice




Panel consists of Justices Christopher, Donovan, and Brown.




                                       19